Crawford, Justice.
In this case an exemption in money was set apart by the ordinary for the benefit of the debtor’s family, as against a debt.contracted prior to 1877, and the question made by this record is, whether this can be done.
*548We hold that it cannot. Because the constitution of 1868 declares that there may be an exemption of personal property to the value of one thousand dollars, to be valued at the time it is set apart, and that the general assembly shall provide by law for the setting apart and valuation of said property. The legislature in pursuance of this constitutional provision, did enact, that when this personalty consisted in whole or in part of money, before the same shall be allowed by the ordinary, it shall under his direction be invested in personal property and returned by schedule, as is the case with other property, and in no case shall the allowance of cash without such investment be a valid exemption. Code, §2016.
The ordinary having set apart and exempted by his final judgment, upon the application of D. W. Price, the sum of $265.00 in cash, the said exemption is illegal and void, and must be so held.
Judgment affirmed.